Case 5:13-cr-00013-MTT-CHW Document 95 Filed 06/12/19 Page1of1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
MACON DIVISION

 

MINUTE SHEET
OF COURT PROCEEDINGS

Date: 6/12/2019 Type of Hearing: Final Revocation
Hearing
Judge: Marc T. Treadwell Court Reporter: Darlene Fuller

Courtroom Deputy: KimA. Tavalero Law Clerk:

Courtroom: A

Case Number: 5:13-CR-13-002 (MTT)

U.S.A. Counsel: Charles Calhoun
V.
Edna Yvonne Orr Goff Counsel: Catherine Williams
Agent/Experts in attendance: Amanda Reed, USPO

Disclaimer: Contents of this Minute Sheet are for administrative purposes ONLY and are NOT meant as
a substitution for the official court record. Attorneys should contact the court reporter and order a
transcript if there are any questions as to the contents herein.

 

Court time for JS10/MJSTAR: 10 minutes

9:38 am Court calls the case. AFD Williams states that Defendant will admit to
allegations 3 - 5 and Government will dismiss remaining allegations.
Discussion of Defendant's conduct on supervised release. The Court
notes that the sentencing range is 8 to 14 months. The Court finds the
terms of supervised release have been violated and imposes sentence
based on a guideline range of 8 to 14 months, considering a grade C
violation and a criminal history category of VI. Supervised release is
terminated, and Defendant is committed to the BOP for 14 months.
Appeal information is handed to Defendant and her attorney.

9:48 am Matter concluded.
